Mr. Justice Black and Mr. Justice Douglas,
dissenting.
The Fifth Amendment provides that no person shall “be subject for the same offence to be twice put in jeopardy of life or limb . . . In this connection it seems appropriate to us to place on record- the facts of this case in which certiorari is denied. Ashcraft was convicted of robbery in violation of California laws and given a sentence of five years to life imprisonment. Now the United States has convicted him of precisely the same robbery and sentenced him to prison for 25 years. We are still unable to believe such a second punishment for one crime is either fair or consistent with the Fifth Amendment's prohibition against double jeopardy. See the dissents in Abbate v. United States, 359 U. S. 187, 201; Bartkus v. Illinois, 359 U. S. 121, 150; Gore v. United States, 357 U. S. 386, 395-397.